                                          Case 5:20-cv-08570-LHK Document 151 Filed 09/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     MAXIMILIAN KLEIN, et al.,                            Case No. 20-cv-08570-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                              ORDER PARTIALLY RESOLVING
                                                   v.                                         AUGUST 20, 2021 DISCOVERY
                                  10
                                                                                              DISPUTE RE ESI PROTOCOL
                                  11     FACEBOOK, INC.,
                                                                                              Re: Dkt. No. 133
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties ask the Court to resolve disputes involving several provisions of their ESI

                                  15   protocol. Dkt. No. 133. The Court held a hearing on these disputes on August 31, 2021. Dkt.

                                  16   Nos. 142, 146. Thereafter, the Court issued an interim order requiring the parties to confer further

                                  17   and to make a further submission regarding the categories of documents that must be preserved

                                  18   and those that need not be preserved. Dkt. No. 145.

                                  19          This order resolves several remaining disputes concerning the ESI protocol. For the

                                  20   reasons stated on the record during the hearing and as further explained below, the Court orders as

                                  21   follows:

                                  22          1.        Statement of Sedona Principle No. 6
                                  23          The parties dispute whether the ESI protocol should include the following text proposed by

                                  24   Facebook: “Responding parties are best situated to evaluate the procedures, methodologies, and

                                  25   technologies appropriate for preserving and producing their own electronically stored

                                  26   information.” Dkt. No. 133 at 1-2. The Court will not require the parties’ ESI protocol to recite

                                  27   this statement, nor will the Court require that the parties adopt this principle in the abstract.

                                  28
                                          Case 5:20-cv-08570-LHK Document 151 Filed 09/15/21 Page 2 of 3




                                   1          2.      Use of Technology Assisted Review
                                   2          The parties disagree regarding what information a party should be required to disclose
                                   3   regarding that party’s use of technology assisted review (“TAR”) and whether such review should
                                   4   be subject to an agreed or court-ordered protocol. Id. at 5.
                                   5          Given the volume of documents, any party may use TAR, predictive coding, or other
                                   6   machine learning tools to identify relevant and responsive documents for production and/or to
                                   7   exclude documents that are not relevant and responsive. The Court agrees with Facebook that it
                                   8   may not require any party to adopt a particular TAR protocol or to negotiate in advance the details
                                   9   of its implementation of TAR or a similar tool. See In re Viagra (Sildenafil Citrate) Products
                                  10   Liability Litig., No. 16-md-02691-RS (SK), 2016 WL 7336411 at *1-2 (N.D. Cal. Oct. 14, 2016).
                                  11   However, the Court will require a party to disclose its intent to use any such tools. In addition, the
                                  12   Court will require the parties to discuss whether and how TAR or a similar tool will or will not be
Northern District of California
 United States District Court




                                  13   used in conjunction with search terms to identify potentially relevant and responsive documents.
                                  14   See, e.g., In re Valsartan, Losartan, and Irbesartan Products Liability Litig., 337 F.R.D. 610, 614
                                  15   (D.N.J. 2020) (contrasting use of TAR to prioritize documents for production with use of TAR as
                                  16   an alternative to use of search terms). Finally, any party that chooses to use TAR or a similar tool
                                  17   must be prepared to defend the sufficiency of the resulting document production if another party
                                  18   contends that the production is insufficient, just as it would if the party had chosen not to use such
                                  19   a tool. See In re Viagra, 2106 WL 73366411. at *2.
                                  20          3.      Search Term Hit Reports
                                  21          The parties disagree regarding whether Facebook should be required to disclose, upon
                                  22   request, the number of documents hit by each search term, the number of unique documents hit by
                                  23   each such term, and the total number of documents that would be returned by a particular search
                                  24   term list. Dkt. No. 133 at 5-6; Dkt. No. 133-1 (disputed language in sec. 5.c.). Plaintiffs argue
                                  25   that such a requirement should be part of the ESI protocol; Facebook disagrees.
                                  26          While the Court agrees that information about search term hits can be helpful in assessing
                                  27   whether a particular term is over- or under-inclusive, the Court will not require the parties to adopt
                                  28   plaintiffs’ proposed provision as part of the ESI protocol. However, the Court expects the parties
                                                                                         2
                                          Case 5:20-cv-08570-LHK Document 151 Filed 09/15/21 Page 3 of 3




                                   1   to exchange relevant information as the need arises in order to efficiently resolve disputes about

                                   2   the efficacy of particular search terms.

                                   3          4.      Identity of ESI Custodians
                                   4          The parties dispute when Facebook must provide a list of document custodians and about

                                   5   how those custodians should be identified. Dkt. No. 133 at 6-7. This dispute was not well-

                                   6   developed in the parties’ joint submission, and the Court believes that it is premature, as plaintiffs

                                   7   have not (at least as of the date of the hearing) served any document requests for which custodians

                                   8   might be identified.

                                   9          At this time, the Court will not require Facebook to disclose to plaintiffs the list of

                                  10   custodians who received a litigation hold notice. The Court does expect Facebook to identify

                                  11   document custodians believed to have responsive documents after Facebook has an opportunity to

                                  12   review plaintiffs’ document requests. Thereafter, the parties should discuss how to proceed as part
Northern District of California
 United States District Court




                                  13   of their meet-and-confer process. To facilitate those discussions, if Facebook believes a particular

                                  14   custodian has documents that are duplicative of another custodians’ documents, Facebook may so

                                  15   indicate.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 15, 2021

                                  18
                                  19
                                                                                                     VIRGINIA K. DEMARCHI
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
